Journal Entries (1835-36): Journal J: (1) Rule to appear and for notice by publication *p. 72; (2) motion for decree pro confesso, motion for leave to plead or answer *p. 93; (3) time to plead or answer extended *p. 95; (4) motion for decree pro confesso *p. 127; (5) motion for leave to file supplemental bill and for subpoena *p. 132; (6) leave given to file supplemental bill and to issue subpoena *p. 134.
Papers in File: (i) Bill of complaint; (2) copy of bill of complaint; (3) writ of subpoena and return; (4) motion for rule to plead and for notice by publication; (5) motion to take bill as confessed; (6) proof of publication of notice; (7) motion for further time to answer; (8) affidavit for further time to answer; (9) answer of Jacob Tingley; (10) motion for decree pro confesso; (11) replication to answer of Jacob Tingley; (12) affidavit of Jacob M. Howard; (13) supplemental bill of complaint; (14) draft of order for subpoena; (15) writ of subpoena and return; (16) answer of Elias McCall; (17) answer of Phila Jacox, administratrix; (18) replication; (19) motion to renew rule for taking testimony.
Chancery Case 147 of 1831.